FILED
                             NOT FOR PUBLICATION                            JAN 02 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FREDDY TJIUDININGRAT;                            No. 09-73787
JULIENTJE NONA MATINDAS; FERLI
FRANKLY SUTIAWAN; JONATHAN                       Agency Nos.         A079-539-702
FERDINAND,                                                           A079-539-572
                                                                     A079-539-573
              Petitioners,                                           A079-539-573
                                                                     A079-539-574
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 7, 2014
                              Pasadena, California

Before: NOONAN and BERZON, Circuit Judges, and SABRAW, District Judge.**

       Petitioners Freddy Tjiudiningrat, Julientje Matindas, Ferli Sutiawan, and

Jonathan Ferdinand, natives and citizens of Indonesia, petition for review of a final


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Dana M. Sabraw, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
order of the Board of Immigration Appeals (“BIA”) denying their petition for

withholding of removal.

      We review the BIA’s factual findings for substantial evidence. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). For the reasons below, we deny the

petition for review.

      To qualify for withholding of removal “under the disfavored group

approach, an applicant . . . must show that his chance of future persecution is

greater than fifty percent,” or more likely than not. Wakkary, 558 F.3d at 1065.

An asylum applicant, by contrast, need show only “a ten percent chance of future

persecution.” Id. at 1052; see also Sael v. Ashcroft, 386 F.3d 922, 926 (9th Cir.

2004). “[A]n applicant for withholding . . . [therefore] need[s] to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant . . . because the ultimate bar for withholding is higher.”

Wakkary, 558 F.3d at 1066.

      Among other modes of proof, “a withholding applicant may demonstrate

that his fear of future persecution rises to the requisite level of objective

reasonableness [i.e. the fifty percent threshold] either by showing a ‘pattern or

practice of persecution,’ or by showing that he will be ‘singled out individually’”

as a member of a disfavored group. Id. at 1052. “[A] petitioner’s membership in


                                                                                      2
a disfavored group is not sufficient by itself to meet her ultimate burden of proof;

‘some evidence of individualized risk is necessary for the petitioner to succeed.’”

Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010) (quoting Wakkary,

558 F.3d. at 1065).

      The BIA determined that Petitioners had not adduced sufficient

individualized evidence of risk to satisfy even the ten percent likelihood asylum

threshold, much less the fifty percent likelihood threshold for withholding of

removal:

      The respondents testified that the lead respondent’s home was burned
      in 1965, rocks were thrown at them on occasion, and the lead
      respondent was given unfair treatment at a hospital; the female
      respondent was mistreated once on a bus and feared rape. While these
      experiences show discrimination against the respondents in Indonesia,
      they do not compare to the experiences of . . . [successful asylum and
      withholding applicants], and, without more, we do not find that they
      provide sufficient evidence of a clear probability of persecution.

The BIA also determined there was not “sufficient evidence that establishes a

pattern or practice of persecution against Chinese Christians.”

      Petitioners argue that remand is required in order to allow the BIA to

reassess their withholding claim under Tampubolon because they are members of

two different disfavored groups, Chinese Indonesians and Christian Indonesians.

Tampubolon held that Christians of all ethnicities are a disfavored group in



                                                                                       3
Indonesia. Id. at 1062. This Court had previously held that Indonesians of ethnic

Chinese descent are a disfavored group in that country, see Sael, 386 F.3d at 923,

and suggested that Chinese Christians are also a disfavored group, see id.; see also

Wakkary, 558 F.3d at 1067 (noting “the risk of mistreatment and persecution that

all Chinese Christians in Indonesia face”).

      Membership in two disfavored groups does not obviate Petitioners’ need to

show a sufficiently individualized risk of persecution to qualify for withholding of

removal: “a petitioner’s membership in a disfavored group is not sufficient by itself

to meet her ultimate burden of proof; ‘some evidence of individualized risk is

necessary for the petitioner to succeed.’” Tampubolon, 610 F.3d at 1062 (quoting

Wakkary, 558 F.3d. at 1065).

      Substantial evidence supports the agency’s determination that petitioners

“experienced insufficient individualized incidents of harm” to qualify for

withholding of removal. Even as members of two disfavored groups, Chinese and

Christian, the record does not compel the conclusion that Petitioners demonstrated

sufficient evidence of singling out to establish a clear probability of future

persecution. Accordingly, petitioners’ withholding claim fails.

      PETITION FOR REVIEW DENIED.




                                                                                       4